Citation Nr: 1122086	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection a low back condition with nerve damage to the left leg and right toe muscle spasm, to include aggravation.


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (the RO).  

The Veteran testified at a formal hearing which was chaired by a Decision Review Officer (DRO) at the RO in July 2006.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

By a decision dated in October 2008, the Board denied the Veteran's claim on appeal herein.  The Veteran appealed the Board's October 2008 decision to the Court of Appeals for Veterans Claims (the Court).  In a May 2010 Order, the Court endorsed a May 2010 Joint Motion for Remand (JMR), which vacated the October 2008 Board decision.  The Veteran's claim was returned to the Board for compliance with the instructions of the May 2010 JMR.  

This claim was then remanded by the Board in February 2011 for further evidentiary development, as directed by the May 2010 JMR.  As will be discussed further below, such development has been completed and the Veteran's claim has been returned to the Board for appellate proceedings.  


FINDINGS OF FACT

1.  The record shows by clear and unmistakable evidence that the Veteran's low back condition pre-existed his enlistment in 1967; accordingly, the presumption of soundness does not apply.  

2.  The competent medical and other evidence of record reflects that the Veteran's low back condition increased in severity beyond the normal progression of the disease during and/or due to his service.  

3.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's current vow back condition is not causally related to his service, to include the Veteran's January 1968 low back strain.  


CONCLUSIONS OF LAW

1.  With respect to the Veteran's low back condition, the statutory presumption of soundness on enlistment has been rebutted by clear and unmistakable evidence of a pre-existing low back condition.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2010).

2.  Service connection for a low back condition is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall considerations

As noted above, in February 2011, the Board remanded the Veteran's claim to afford him a VA examination and obtain medical opinions concerning the Veteran's various theories of entitlement.  The Veteran's claim was then to be readjudicated and returned to the Board in not granted to the fullest extent.  A February 2011 computer printout reflects that such a VA examination was requested in February 2011, and the Board's specific instructions to the VA examiner were recounted.  The examination was completed in March 2011, and the examination report has been associated with the Veteran's VA claims file.  As will be discussed below, the Board finds the March 2011 VA examination and opinions to be adequate for the purposes of this decision.  The Veteran's claim was readjudicated in a March 2011 Supplemental Statement of the Case (SSOC) and was returned to the Board.  

Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim of entitlement to service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claim, a letter dated in December 2004 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claim.  The letter informed the Veteran that additional information or evidence was needed to support his service connection claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The December 2004 VCAA letter notified the Veteran of the elements of a service connection claim.  Since the Board has concluded that the preponderance of the evidence is against the Veteran's claim of service connection, any questions as to the appropriate disability rating or effective dates to be assigned are rendered moot and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, the Board notes that the Veteran was notified of the Court's holding in Dingess/Hartman in a March 2006 letter.  

In this case, the Veteran's service, VA and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Veteran was afforded a VA examination in March 2011 in connection with his claim.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the March 2011 VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of March 2011 VA examination reflects that the examiner reviewed the Veteran's complete claims file, to include his service treatment records, past medical history, recorded his current complaints, and conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements of direct or secondary service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

Presumption of Soundness

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 [as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service].  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995)..  Additionally, the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Factual Background

Because of the Veteran's extensive history of back injuries, the Board concludes that a brief recitation of the facts would be helpful.  

On pre-induction examination in November 1966, the Veteran reported a history of recurrent back pain.  On physical examination in November 1966, "weak back" was listed under the summary of diagnoses.  A July 1967 letter from the Veteran's private chiropractor shows that the Veteran had "a marked instability of the pelvic girdle."  This information was noted and the Veteran was found to be within the normal limits for induction.  While in service he was hospitalized for a possible stress fracture to the right femur beginning in August 1967.  The Veteran reported having about a year of pain, bilaterally, in the posterior hip region.  No particular trauma was associated with the pain, but he reported that it increased markedly with marching.  In light of these complaints, the Veteran was referred for further evaluation.  After treatment the Veteran was found to be within normal limits and returned to duty in October 1967.  The diagnosis was chronic strain of the muscles of the right hip, circumstances, unknown.  It was noted that this disability existed prior to service (EPTS).  The profile in October 1967 was that there was to be no crawling, stooping, running, jumping, prolonged standing or marching.  In December 1967, there were no restrictions.  

Service treatment records dated in January 1968 indicate the Veteran's history of having first developed pain on the right side of his pelvis in 1965, for which he was treated by a chiropractor for "repeated subluxation of the right innominate and lumber vertebrate [sic]."  Current complaints included pain in the region of the right hip associated with lifting and running.  The Veteran was on a profile which markedly restricted his physical activity.  Physical examination revealed normal range of motion of the lumbar spine in all directions, with negative straight leg raising.  The diagnosis was lumbosacral strain.  The profile in March 1968 was that there was to be no crawling, stooping, running, jumping, prolonged standing or marching.  

Upon separation from service in 1969, the discharge medical examination report states the Veteran reported that he felt "as good as when he came into the Army."  He reported a history of back trouble.  Further, the examiner noted that despite the prior history of back trouble there was nothing medically significant to note and no current report of back or hip pain.
 
After separation the Veteran the Veteran worked heavy labor at Moore-Clark and then Coca-Cola until his most recent back injury in July 1990.  Private medical records indicate that the Veteran was injured at least four times during this period; one injury in July 1990 occurred while pulling a loaded handcart and resulted in severe pain.  See e.g., a treatment report from CorCare dated in February 1993.  

Treatment records relating to the July 1990 incident show that the Veteran suffered lower back pain and numbness extending down the left leg.  The February 1993 CorCare report indicates the examiners' opinion that the Veteran's current disability is related wholly to the July 1990 injury.  The Veteran testified at the DRO hearing that he had back problems while on active service in Vietnam but did not receive medical attention for his problems.  He further stated his belief that he had been misdiagnosed when treated at Madigan Hospital in 1967 for his right femur and pelvic girdle.  These records reflect that the Veteran was a reliable historian; there was no reference or finding regarding any back injury or back disability related to military service.  A history of a small stress fracture of the hip during basic training was recorded.  No diagnoses or opinions further linked current disability to service in any way.  

VA outpatient treatment records dated in December 2004 indicate that the Veteran reported having had a "bad back" upon entrance into the military and then reinjuring the back during service.  He reinjured his back multiple times since then, including at post-service work in July 1990.  

Discussion

In essence, the Veteran's claim is two-fold.  He initially asserts that he had a pre-existing back condition which increased in severity beyond the normal progression of the disease during his service.  The claim is based on the theory of aggravation of a pre-existing injury under 38 C.F.R. § 3.306.  In the alternative, the Veteran asserts that he sustained a in-service low back injury (wholly separate from his pre-existing low back condition), and that his current low back condition is causally related to this in-service injury.  This is a claim based on the theory of direct service connection as per 38 C.F.R. § 3.303.  The Board will address these theories of entitlement in turn.  

Aggravation of a pre-existing condition - 38 C.F.R. § 3.306

The Veteran is seeking entitlement to service connection for a low back condition.  The Board initially observes that the Veteran has been diagnosed with osteoarthritis of the lumbosacral spine with history of S-1 radiculopathy on the left side.  See e.g., the February 2011 VA examination report.  

The record indicates that the Veteran reported "recurrent back pain" and was diagnosed with a "weak back" on the November 1966 pre-induction examination report.  This was further noted by the March 2011 VA examiner.  

Since the Veteran's low back condition was noted on the Veteran's November 1966 pre-induction examination report, the presumption of soundness does not apply.  The Board must next determine whether the Veteran's pre-existing low back condition increased in severity beyond the normal progression of the disease during his active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service]; see also Sondel v. West, 13 Vet. App. 213 (1999).

As noted above, aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen and Hunt, both supra.  

In this case, the only medical opinion of record which addresses aggravation is unfavorable to the Veteran's claim.  After a thorough review of the Veteran's complete VA claims file and a physical examination of the Veteran, the March 2011 VA examiner specifically stated that the Veteran's pre-existing low back condition did not undergo a permanent increase in severity beyond the normal progression of the disease during or as a result of service.  The VA examiner reasoned that there was nothing in the Veteran's service treatment records to indicate that such an increase in severity had occurred.  Moreover, the VA examiner found it crucial that the Veteran, himself, stated at discharge that he felt "as good as when he came into the Army."  See the March 2011 VA examination report.  This opinion addresses the matter of aggravation and appears to be congruent with the preponderance of the competent medical and other evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board notes that the Veteran specifically denied reporting to the separation examiner that he felt as good at separation as he did when he entered the Army.  See the Veteran's March 2006 statement.  In this respect, the Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes years ago than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

The Board recognizes the Veteran's contentions that his pre-existing low back condition underwent an increase in severity beyond the normal progression of the disease during and as a result of his service.  See e.g., the Veteran's March 2006 statement.  As noted above, the Veteran is certainly competent to report experiencing symptomatology which he experiences first-hand.  See Layno and Rucker, both supra.  However, as a layperson without medical training, he is not competent to provide opinions requiring medical knowledge, such as whether a specific disability permanently worsened in severity beyond the normal progression of the disease during his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (noting that a layperson is generally not capable of opining on matters requiring medical knowledge).  Thus, his assertions are not competent medical evidence which provides a basis for service connection.  The Board has placed greater probative weight on the opinion proffered by the examiner in March 2011 who, as a trained medical profession, is versed in the practice of rendering clinical diagnoses.

There is no contrary competent medical opinion of record on the matter of aggravation of the Veteran's pre-existing back condition.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim, but he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In summary, the Board finds that the Veteran's pre-existing back condition did not undergo a permanent increase in severity beyond the normal progression of the disease due to or during his service.  The Board will also discuss the Veteran's claim under the theory of direct service connection.  

Direct service connection

As detailed above, in order for service connection to be granted, three elements must be satisfied: (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

Concerning Hickson element (1), medical evidence of a current disability, it is uncontroverted that the Veteran has been diagnosed with osteoarthritis of the lumbosacral spine with history of S-1 radiculopathy on the left side.  See e.g., the February 2011 VA examination report.  Accordingly, Hickson element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, as noted above, the Veteran's service treatment do reflect that the Veteran was diagnosed with a low back sprain in January 1968.  It is unclear from the record whether this diagnosis is related to his pre-existing low back condition noted at entrance into service.  However, if the 1968 diagnosis is a continuation of the Veteran's pre-existing low back condition, the Board notes that the Veteran cannot be availed by a theory of direct service connection, as there is no other instance of complaints of or treatment for an injury the Veteran's low back during his service.  As such, in an attempt to provide the Veteran every possible opportunity, the Board will assume, for the limited purposes of this decision, the January 1968 low back strain is a separate injury from the low back condition which pre-existed his service.  To that extent, Hickson element (2) has been demonstrated.  

The Board notes in passing that there is no evidence that the Veteran was diagnosed with arthritis of his low back within the initial post-service year.  This was specifically noted by the March 2011 VA examiner.  As such, the aforementioned provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for application.  

With respect to crucial Hickson element (3), medical evidence of a nexus between the claimed in-service injury and the current disability, the only nexus opinion of record is unfavorable to the Veteran's claim.  The March 2011 VA examiner opined that the Veteran's diagnosed low back condition was neither caused by or a result of his service.  Rather, the VA examiner opined that the Veteran's current low back condition was the result of his July 1990 work-related injury.  The Board notes that this opinion is congruent with the totality of the competent medical evidence of record, to specifically include the February 1993 private treatment record from CorCare.  See Bloom, supra.  

The Veteran has not submitted a medical opinion to contradict the conclusion of the March 2011 VA examiner concerning entitlement to service connection under the theory of direct service connection.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood, supra.

Concerning the Veteran's assertion low back condition is related to his service, as a lay person, he is not competent to offer opinions on medical causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown

To the extent the Veteran argues that he has experienced symptomatology associated with his low back condition continually since his discharge from service in 1969, the Board recognizes that the Veteran is competent to testify as to his observable symptoms.  See Barr and Layno, both supra.  However, supporting medical evidence of continuity of symptomatology is required in this case.  See Voerth, supra [there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  Such evidence is lacking.

Concerning the Veteran's low back condition, there is no competent medical evidence of a low back condition until the July 1990 work-related injury, more than 20 years after service.  This substantial time gap between the Veteran's separation from service and the first instance of post-service treatment for a low back condition was noted by the March 2011 VA examiner.  The Court has held that there is no chronicity where a claimant failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In short, any contentions by the Veteran that he experienced symptomatology associated with low back condition continually are not credible in light of the negative findings of such disability during service and the lack of objective evidence of any such symptomatology for decades after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran].  Accordingly, service connection cannot be established by continuity of symptomatology as to this condition.

Accordingly, Hickson element (3), medical nexus, has not been satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The benefits sought on appeal are accordingly denied.  

For the reasons and bases discussed above, the Board has concluded that the negative evidence in this case outweighs the evidence in favor of the Veteran's claim under both theories of entitlement.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, service connection for a low back condition with nerve damage to the left leg and right toe muscle spasm is denied.


ORDER

Entitlement to service connection a low back condition with nerve damage to the left leg and right toe muscle spasm, to include aggravation.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


